Citation Nr: 1728013	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE 

Entitlement to an initial compensable rating for laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1980 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was previously remanded by the Board for additional development in April 2014, December 2014, and July 2015. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

The Veteran contends that he has difficulty gripping and writing with his left hand, due to the injury of his little finger, left hand.  The Board finds that another VA examination is necessary (e.g. does the Veteran have the ability to pick up items, ability to use a zipper, or grasp and turn door knobs, writing, and ability to sense temperature of hot and cold).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination.  The clinician should specify the actual function which the Veteran retains for his left hand due to his service connected laxity and instability of the PIP joint of the little finger, left hand by providing examples (e.g. can he pick up items, can he write, can he feel hot and cold temperatures allowing him to protect himself from hazards, can he grasp items, such as a door knob, and turn them, can he use a zipper.)

2.  After completing the above development, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






